As stated by the majority: "The assessment for 1932, by operation of law, became the assessment for 1933."
That being true both in law and in fact, it necessarily follows that, if the assessment was valid and free from fraud in 1932, it continued and (barring some unusual event resulting in the destruction of the property assessed) would be and was likewise a valid assessment, free from fraud, in 1933.
The respondent knew the facts when it filed its former suit attacking the 1932 assessment. When it dismissed that suit and contracted to pay the tax based upon the 1932 assessment, it waived any and all possible fraud and ratified and accepted the assessment. Having once waived the fraud for its own advantage, respondent cannot now reassert that fraud for any purpose.
I therefore dissent.
MILLARD, C.J., and BLAKE, J., concur with TOLMAN, J. *Page 21